Appellant has filed a motion for rehearing alleging that the court was in error in affirming the judgment at the last term of this court. Appellant alleges in one of the grounds of the motion for new trial that defendant was absent during the presentation of his application for a continuance. The court heard evidence and overruled appellant's contention. In disposing of the case the opinion stated that evidence taken on the motion for new trial with reference to the grounds thereof could not be considered unless filed during the term of the court at which the trial occurred. Appellant contends, with reference to this question, that this court was in error, and seems to be of the impression that that rule applies only to questions of misconduct of the jury. The rule is laid down and followed that it applies to all questions of fact that *Page 7 
constitute grounds of the motion for new trial. In the Probest case, 60 Tex.Crim. Rep., this language is found:
"Since the decision of this court in the case of Black v. State, 41 Texas Crim. Rep., it has been uniformly held that the provisions of our statutes, both civil and criminal, with regard to the preparation and filing of statement of facts for appeal, have reference only and exclusively to a state of facts adduced upon the merits of the case before the jury or the court, as the case may be, and that our statutes have no reference to issues of fact formed on grounds set up in motion for new trial, and that the facts as to such issues, in order to be entitled to consideration on appeal, must have been filed during the term. This rule has since been followed by this court in many cases. Mikel v. State, 43 Tex.Crim. Rep.; Tarleton v. State, 62 S.W. Rep., 748; Reinhard v. State, 52 Tex.Crim. Rep.; Jarrett v. State, 55 Tex.Crim. Rep.; Williams v. State,56 Tex. Crim. 225."
The quotation has been cited and approved in a great number of cases since. There are quite a number of cases in which this rule has been laid down where the misconduct of the jury did not enter into the decision. Reyes v. State, 81 Texas Crim. Rep., at page 592; Villereal v. State, 80 Tex.Crim. Rep.; Guerra v. State, 80 Tex.Crim. Rep.; Sorrell v. State, 79 Tex. Crim. 442; Slade v. State, 85 Tex.Crim. Rep.; Epperson v. State, 82 Tex.Crim. Rep.; Miles v. State, 82 Tex. Crim. 490; McConnell v. State, 82 Tex.Crim. Rep.. It seems from these cases and the established jurisprudence through a long line of decisions that statement of facts with reference to grounds of the motion for new trial, in order to be considered by this court, must be filed during the term of court at which the case is tried; that it will not be sufficient to file it after court has adjourned.
The other questions urged by the motion for rehearing we think have been correctly decided in the original opinion.
Finding no error in the contention of appellant in regard to the matter here discussed, the motion for rehearing will be overruled.
Overruled.